Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick J. Smith on 02/02/2022.
Claims 4-5 are cancelled. 
1. (Amended) A composition for restoring finished wood surfaces, the composition comprising:
between 21 and 40%, by volume, of at least three oils; 
between 60 and 79%, by volume, of an organic, nonpolar solvent; and,
 at least two colorants, with a volume of a first colorant comprising twice a volume of a second colorant, 
wherein the at least three oils comprise: 
between 15 and 20%, by volume, of the tung oil; 
between 5 and 10%, by volume, of the boiled linseed oil; and 
between 1 and 4%, by volume, of the olive oil.
11. (Amended) The composition of claim 10, wherein the first colorant comprises yellow oxide.

between 15 and 20%, by volume, of tung oil;
between 5 and 10%, by volume, of boiled linseed oil; and
between 1 and 4%, by volume, of olive oil;
between 60 and 79%, by volume, of mineral spirits; and,
at least two colorants, with a volume of a first colorant comprising twice a volume of a second colorant.
17. (Amended) A composition for restoring finished wood surfaces, the composition comprising:
17%, by volume, of tung oil;
8.7%, by volume, of boiled linseed oil; and
2.3%, by volume, of olive oil;
between 60 and 72%, by volume, of mineral spirits; and,
at least two colorants, with a volume of a first colorant comprising twice a volume of a second colorant,
wherein the first colorant comprises yellow oxide and the second colorant comprises raw umber.
20. (Amended) The composition of claim 16, wherein the first colorant comprises yellow oxide.
REASONS FOR ALLOWANCE
Claims 1-3, 10 -11, and 15 – 23 are allowed.
The prior art on the record does not disclose nor render obvious all the cumulative limitations of claim 1.
The prior art on the record does not disclose nor render obvious all the cumulative limitations of claim 16.
The prior art on the record does not disclose nor render obvious all the cumulative limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731